UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT

                              No. 10-1468


MONA GERMAIN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 26, 2010           Decided:   November 17, 2010

Before NIEMEYER, GREGORY, and WYNN, Circuit Judges.

Petition denied by unpublished per curiam opinion.

Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, Linda S. Wernery, Assistant Director, Theodore C. Hirt,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mona Germain, a native and citizen of Haiti, petitions

for   review    of   an   order       of   the    Board    of   Immigration     Appeals

(“Board”)      dismissing       her   appeal     from     the   immigration     judge’s

denial of her application for adjustment of status.                            We have

reviewed the record and the Board’s order and affirm the denial

of relief for the reasons stated by the Board.                        In re: Germain

(B.I.A. Mar. 24, 2010).                We therefore deny the petition for

review.     We dispense with oral argument because the facts and

legal    contentions      are     adequately       presented     in    the    materials

before    the   court     and    argument        would    not   aid   the    decisional

process.

                                                                      PETITION DENIED




                                            2